In an action to recover damages for personal injuries, the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Williams, J.), dated September 24, 1985, as granted a motion by the plaintiff for leave to amend her summons and complaint.
Ordered that the order is reversed insofar as appealed from, with costs, and the motion is denied.
Under the circumstances presented, there was no basis for invoking the doctrine of equitable estoppel so as to preclude the New York City Transit Authority from asserting the Statute of Limitations as a defense (see, Luka v New York City Tr. Auth., 100 AD2d 323, affd 63 NY2d 667; Rosas v Manhattan & Bronx Surface Tr. Operating Auth., 109 AD2d 647). Accordingly, it was error to grant the plaintiff’s motion to amend her summons and complaint to substitute the New York City Transit Authority for the Manhattan and Bronx Surface Transit Operating Authority as the defendant after the time in which to commence an action against the former had expired. Mollen, P. J., Bracken, Lawrence and Sullivan, JJ., concur.